MEMORANDUM DECISION
                                                                        Apr 22 2015, 10:26 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
      Ruth Johnson                                           Gregory F. Zoeller
      Marion County Public Defender                          Attorney General of Indiana
      Indianapolis, Indiana
                                                             Richard C. Webster
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Khamya Slayton,                                            April 22, 2015

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 49A04-1410-CR-463
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      State of Indiana,                                          The Honorable Shatrese Flowers,
      Appellee-Plaintiff                                         Commissioner

                                                                 Cause No. 49F19-1312-CM-79207




      Najam, Judge.


                                         Statement of the Case
[1]   Khamya Slayton appeals her conviction for conversion, as a Class A

      misdemeanor. Slayton presents a single issue for our review, namely, whether


      Court of Appeals of Indiana | Memorandum Opinion 49A04-1410-CR-463| April 22, 2015        Page 1 of 5
      the State presented sufficient evidence to support her conviction. We affirm

      and remand with instructions.


                                 Facts and Procedural History
[2]   In November 2013, Kita Cross worked as a supervisor for childcare

      development planning at the Children’s Bureau in Marion County, which helps

      low-income families obtain child care. On November 25, Slayton came to

      Cross’s office, where the two met for approximately twenty minutes. For the

      duration of the meeting, Cross had her cell phone, which was plugged into a

      charger, resting on top of her desk.


[3]   At the conclusion of the meeting, Cross and Slayton exited the office, and Cross

      went to make copies of certain documents provided by Slayton. When Cross

      went to the copy machine, Slayton stated that “she forgot something” and

      reentered the office. Tr. at 14. Cross could see her office door from the copy

      machine, and, when Slayton again exited the office, Cross observed Slayton

      “stuff[] something into her purse” before Slayton headed to the lobby located

      down the hall. Id. at 15. Cross then met Slayton in the lobby where she

      returned Slayton’s documents.


[4]   At that point, Cross revisited her office and noticed her cell phone missing. No

      one else had been inside of her office since Slayton reentered it, and Slayton did

      not have Cross’s permission to remove the cell phone from Slayton’s office.

      Thus, Cross immediately went back to the lobby to confront Slayton, but

      Slayton already had left. Cross called the police to report her cell phone

      Court of Appeals of Indiana | Memorandum Opinion 49A04-1410-CR-463| April 22, 2015   Page 2 of 5
      missing, but the phone was never recovered. As a result, Cross had to replace

      it. Although the phone was worth $600, Cross had purchased insurance for the

      phone and, therefore, replaced it for $150, the amount of her deductible.


[5]   On December 13, the State charged Slayton with conversion, as a Class A

      misdemeanor, and the trial court held a bench trial on September 4, 2014. At

      the conclusion of the trial, the court found Slayton guilty as charged and

      sentenced her to 365 days in the Marion County Jail, which the court

      suspended to supervised probation. As conditions of her probation, the trial

      court ordered Slayton to write an apology letter and to complete sixty-four

      hours of community service. Further, the court orally ordered Slayton to pay

      Cross restitution in the amount of $150, but the court did not include this

      condition in its sentencing order. This appeal ensued.


                                     Discussion and Decision
[6]   Slayton contends that the State failed to present sufficient evidence to support

      her conviction for conversion. Our standard of review for sufficiency of the

      evidence claims is well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence
              most favorable to the trial court ruling and affirm the conviction
              unless no reasonable fact-finder could find the elements of the
              crime proven beyond a reasonable doubt.

      Court of Appeals of Indiana | Memorandum Opinion 49A04-1410-CR-463| April 22, 2015   Page 3 of 5
      Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations and

      quotation marks omitted).


[7]   In order to prove conversion, as a Class A misdemeanor, the State was required

      to show that Slayton “knowingly or intentionally exert[ed] unauthorized

      control over property of another person.” Ind. Code § 35-43-4-3(a). The State

      may prove the elements of an offense “entirely by circumstantial evidence and

      the logical inferences drawn therefrom.” Holloway v. State, 983 N.E.2d 1175,

      1178 (Ind. Ct. App. 2013).


[8]   In support of her argument that the evidence fails to support her conviction,

      Slayton points out that authorities never recovered the phone and contends that

              [a] phone is small, slick, and easy to hide and slip into a purse. It
              goes against common experience and common sense that a
              person would make the effort to go back into an office to steal a
              phone and then walk out of the office and in front of the person
              whose phone had just been taken[ and] very obviously try to
              “stuff something (presumably the phone) into a purse.”


      Appellant’s Br. at 6. Slayton’s argument, however, requests that we reweigh

      the evidence, which Slayton acknowledges we cannot do.


[9]   In any event, we hold that the evidence, although circumstantial, was sufficient

      to support Slayton’s conviction. The evidence demonstrated that Cross’ cell

      phone was present in her office until Slayton reentered and exited the office the

      second time. Slayton was the only person other than Cross to enter the office,




      Court of Appeals of Indiana | Memorandum Opinion 49A04-1410-CR-463| April 22, 2015   Page 4 of 5
       and Slayton did not have permission to take Cross’ cell phone. We, therefore,

       affirm Slayton’s conviction.


[10]   However, we note that the probation conditions orally imposed by the trial

       court at sentencing do not correspond to the court’s written sentencing order.

       Therefore, we remand to the trial court to clarify its sentencing order.


       Affirmed and remanded.


       Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Opinion 49A04-1410-CR-463| April 22, 2015   Page 5 of 5